,--_ ,,._   AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page I   off?'?
                                                                                                                                                                    <.....,


                                                   UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                   V.                                        (For Offenses Committed On or After November 1, 1987)


                              Constantino Mendoza-Rivera                                     Case Number: 3:19-mj-23770

                                                                                            Thomas S. Sims
                                                                                            Defendant's Attorney


            REGISTRATION NO. 89006298

            THE DEFENDANT:
             lg] pleaded guilty to count(s) _1----'--of_C_o.:_m---'-pl_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             •    was found guilty to count(s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                    Nature of Offense                                                                            Count Number(s)
            8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                  I
             D The defendant has been found not guilty on count(s)
                                             ------------------~
             •   Count(s)
                              ------------------
                                                 dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:
                                           :\I
                                           ~       TIME SERVED                       • _________ days
             lg] Assessment: $10 WAIVED                      lg] Fine: WAIVED
             lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Thursday, September 12, 2019
                                                                                     Date of Imposition of Sentence
                                               /                                                                      .
                                                                                                                 -- '             t,
                                                                                            /l:,._./1., I\        )   \           .J.1 •.
            Received - - - - - - - - -                                                .,/     '.     V       ~
                                                                                                                  '
                                                                                                                  ~
                                                                                                                          .
                                                                                                                      ~ '··       -::a 1'~ -
                                                                                                                              . ....
                         DUSM
                                                                                     HONORABLE RICHARD L. PUGLISI
                                                                                     UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy                                                                                                                  3:19-mj-23770
